Exhibit 10.2

Peoples Financial Services Corp.

Supplemental Executive Retirement Plan Agreement

This Supplemental Executive Retirement Plan Agreement (this “Agreement”) is
adopted effective as of April 22, 2014, by and among Peoples Security Bank and
Trust Company, a Pennsylvania state chartered bank (the “Bank”), Peoples
Financial Services Corp., a Pennsylvania corporation (the “Corporation”), and
Joseph M. Ferretti (the “Executive”).

WHEREAS, the purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Bank, in accordance with section 3.4(d) of that
certain Employment Agreement, dated as of December 1, 2013, by and among the
Corporation, the Bank and the Executive; and

WHEREAS, the Executive is currently employed by the Bank, and is qualified by
education and experience to serve as the Bank’s Senior Vice President and
Co-Chief Lending Officer – North.

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3 “Board” means the Board of Directors of the Corporation as from time to time
constituted.

 

1.4 “Change in Control” shall have the meaning given it in the Employment
Agreement.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.6 “Disability” shall have the meaning given it in the Employment Agreement.

 

1.7 “Effective Date” means the Effective Time as defined in the Merger
Agreement.

 

1.8 “Employment Agreement” means that certain Employment Agreement, dated as of
December 1, 2013, by and among the Corporation, the Bank and the Executive, as
may be amended from time to time.

 

1.9 “Normal Retirement Age” means age sixty-five (65).

 

1.10 “Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.

 

1.11 “Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.12 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.



--------------------------------------------------------------------------------

1.13 “Separation from Service” means termination of the Executive’s employment
with the Bank (and Corporation, if applicable) constituting a “separation from
service” within its meaning under Treasury Regulations Section 1.409A-1(h).

 

1.14 “Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefit amounts
under Article 2 or 3.

 

1.15 “Specified Employee” means a “specified employee” as defined in Treasury
Regulations Section 1.409A-1(i).

 

1.16 “Termination for Cause” means a Separation from Service in connection with
a termination of Executive’s employment by the Bank for Cause (as defined in the
Employment Agreement).

 

1.17 “Termination without Cause” means a Separation from Service in connection
with a termination of Executive’s employment by the Bank without Cause (as
defined in the Employment Agreement).

Article 2

Distributions During Lifetime

 

2.1 Normal Retirement Benefit. Upon Separation from Service on or after
attaining Normal Retirement Age, the Bank shall distribute to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is Forty
Thousand Dollars ($40,000).

 

  2.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Normal Retirement Date. The annual benefit shall be
distributed to the Executive for ten (10) years.

 

2.2 Disability Benefit. If the Executive experiences a Disability which results
in a Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

  2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Disability
Benefit set forth on Schedule A for the Plan Year ended immediately prior to the
date in which Separation from Service due to Disability occurs. Additionally,
the annual benefit amount shall be increased by a pro-rated amount relative to
the Executive’s service during the partial Plan Year in which Separation from
Service takes place. This amount will be added to the Annual Benefit amount at
the end of the preceding Plan Year on Schedule A.

 

  2.2.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for ten (10) years.

 

2.3 Change in Control Benefit. If a Change in Control occurs prior to Normal
Retirement Age followed by a Termination without Cause within twenty-four
(24) months following the Change in Control, the Bank shall distribute to the
Executive the benefit described in this Section 2.3 in lieu of any other benefit
under this Article.

 

2



--------------------------------------------------------------------------------

  2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is the
Change in Control benefit set forth on Schedule A for the Plan Year ended
immediately prior to the date Separation from Service occurs. Additionally, the
annual benefit amount shall be increased by a pro-rated amount relative to the
Executive’s service during the partial Plan Year in which Separation from
Service takes place. This amount will be added to the Annual Benefit amount at
the end of the preceding Plan Year on Schedule A.

 

  2.3.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for ten (10) years.

 

2.4 Termination without Cause Prior to Normal Retirement Age. If the Executive
experiences a Termination without Cause during or before the Plan Year in which
the Executive attains Normal Retirement Age, the Bank shall distribute to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Article.

 

  2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Termination
without Cause Benefit set forth on Schedule A for the Plan Year ended
immediately prior to the date in which the Termination without Cause prior to
Normal Retirement Age occurs. Additionally, the annual benefit amount shall be
increased by a pro-rated amount relative to the Executive’s service during the
partial Plan Year in which such Separation from Service takes place. This amount
will be added to the Annual Benefit amount at the end of the preceding Plan Year
on Schedule A.

 

  2.4.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following the Termination without Cause. The annual benefit
shall be distributed to the Executive for ten (10) years.

 

2.5 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

2.6 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code Section 409A. Any such
distribution will decrease the Executive’s benefits distributable under this
Agreement.

 

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment shall be subject to approval by the Bank in
its sole and absolute discretion and:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

3



--------------------------------------------------------------------------------

  (b) except for benefits distributable under Section 2.2, must delay the
commencement of distributions for a minimum of five (5) years from the date the
distribution was originally scheduled to be made; and

 

  (c) must take effect not less than twelve (12) months after the amendment is
made.

 

Article 3

Distribution at Death

 

3.1 Death During Active Service. If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 3.1. This benefit shall be distributed in lieu of any benefit under
Article 2.

 

  3.1.1 Amount of Benefit. The benefit under this Section 3.1 is the Normal
Retirement Benefit as described in Section 2.1.1.

 

  3.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments commencing within
sixty (60) days following the Executive’s death. The annual benefit shall be
distributed to the Beneficiary for ten (10) years. The Beneficiary shall be
required to provide to the Bank the Executive’s death certificate.

 

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute the remaining benefits to the
Beneficiary at the same time and in the same amounts they would have paid to the
Executive had the Executive survived. The Beneficiary shall be required to
provide to the Bank the Executive’s death certificate.

Article 4

Beneficiaries

 

4.1 In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

4.2 Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

4



--------------------------------------------------------------------------------

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the
Executive’s estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 5

General Limitations

 

5.1 Termination for Cause; Other Events. Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not distribute any benefit under this
Agreement if (i) the Executive’s employment with the Bank is terminated by the
Bank due to a Termination for Cause or (ii) the Executive has a Separation from
Service other than one explicitly described under Sections 2.1 through 2.4 or
Article 3.

 

5.2 Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 

5.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

 

5.4 Regulatory Restrictions. Notwithstanding anything herein to the contrary,
any payments made to the Executive pursuant to this Agreement, or otherwise,
shall be subject upon compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR
Part 359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.

 

5.5 Section 280G. If any payment or benefit due under this Agreement, together
with all other payments and benefits that the Executive receives or is entitled
to receive from the Bank, the Corporation or any of their subsidiaries,
affiliates or related entities, would (if paid or provided) constitute a
“parachute payment” (within the meaning under Section 280G(b)(2) of the Code) or
an excise tax under Section 4999 of the Code, the amounts otherwise payable
under this Agreement will be limited to the minimum extent necessary to ensure
that no portion thereof will fail to be tax-deductible to the Corporation and
Bank by reason of Section 280G of the Code or subject to an excise tax under
Section 4999 of the Code.

 

5.6 Competition after Separation from Service. Any unpaid benefits shall be
forfeited if the Executive breaches the Employment Agreement, including, without
limitation, any restrictive covenant in Article IV thereof.

 

5



--------------------------------------------------------------------------------

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3 Binding Effect of Decisions. Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

6.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

6.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.

Article 7

Claims And Review Procedures

 

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  7.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  7.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within thirty (30) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional thirty (30) days by notifying the claimant in writing,
prior to the end of the initial thirty (30) day period, which an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

6



--------------------------------------------------------------------------------

  7.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2 Review Procedure. If the Plan Administrator denies part or the entire claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  7.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within thirty (30) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional thirty (30) days
by notifying the claimant in writing, prior to the end of the initial thirty
(30) day period, which an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

7



--------------------------------------------------------------------------------

7.3 Arbitration of Claims. All claims or controversies arising out of or in
connection with this Agreement shall, subject to the initial review provided for
in the foregoing provisions of this Article, be resolved through arbitration.
Except as otherwise mutually agreed to by the parties, any arbitration shall be
administered under and by the American Arbitration Association (“AAA”), in
accordance with the AAA procedures then in effect. The arbitration shall be held
in the AAA office nearest to where the Executive is or was last employed by the
Bank or at a mutually agreeable location.

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.

 

8.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit shall be the
Accrual Balance (as described in Schedule A) as of the date this Agreement is
terminated. Except as provided in Section 8.3, the termination of this Agreement
shall not cause a distribution of benefits under this Agreement. Rather, upon
such termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

 

8.3 Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, the Bank may terminate this Agreement pursuant to and
in accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix) (or any
successor provision) and, upon such termination, the Bank may distribute the
Accrual Balance (as described in Schedule A), determined as of the date of the
termination of this Agreement, to the Executive in a lump sum.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank’s right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive’s
right to terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8



--------------------------------------------------------------------------------

9.4 Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

9.5 Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Pennsylvania, except to the extent preempted by
the laws of the United States of America.

 

9.6 Unfunded Arrangement. This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended from time to time (“ERISA”). The Executive and the Beneficiary are
general unsecured creditors of the Bank for the distribution of benefits under
this Agreement. The benefits represent the mere promise by the Bank to
distribute such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein. This Agreement supersedes any and all agreements,
either oral or in writing between the parties with respect to the provision of a
supplemental executive retirement plan agreement to Executive, including but not
limited to the 2011 SERP. The Executive specifically releases all parties of any
rights and obligations under the 2011 SERP and said agreement is null and void.

 

9.8 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.9 Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.10 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

 

9.11 Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

9.12 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 

 

Peoples Financial Services Corp.

   

150 North Washington Ave

   

Scranton, PA 18504

 

 

9



--------------------------------------------------------------------------------

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.13 Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE     PEOPLES SECURITY BANK AND TRUST COMPANY

/s/ Joseph M. Ferretti

    By:  

/s/ Linda Gordon

Joseph M. Ferretti      

 

    PEOPLES FINANCIAL SERVICES CORP.     By:  

/s/ Michael Jake

     

Executive Vice President

 

10



--------------------------------------------------------------------------------

LOGO [g716488ex10_2pg013.jpg]

Supplemental Executive Retirement Plan

Schedule A

Joseph Ferretti

 

Birth Date: 05/11/1969

Plan Anniversary Date:
12/31/2014

Normal Retirement:
05/11/2034, Age 65

Normal Retirement
Payment: Monthly for 10
Years

        Early Termination
Without Cause

 

Amount Payable Monthly for 10
Years at Separation from Service

     Disability

 

 

Amount Payable Monthly for
10 Years Upon Disability

     Change In Control

 

 

Amount Payable Monthly for
10 Years Upon Separation

     Death

 

 

Amount Payable Monthly for
10 Years Upon Death

 

Values As Of

   Age    Annual Benefit1      Annual Benefit1      Annual
Benefit1      Annual
Benefit1,2  

Jun 2014

   45      0         0         0         40,000   

Dec 2014

   45      730         730         730         40,000   

Dec 2015

   46      2,026         2,026         2,026         40,000   

Dec 2016

   47      3,381         3,381         3,381         40,000   

Dec 2017

   48      4,799         4,799         4,799         40,000   

Dec 2018

   49      6,282         6,282         6,282         40,000   

Dec 2019

   50      7,833         7,833         7,833         40,000   

Dec 2020

   51      9,456         9,456         9,456         40,000   

Dec 2021

   52      11,153         11,153         11,153         40,000   

Dec 2022

   53      12,928         12,928         12,928         40,000   

Dec 2023

   54      14,784         14,784         14,784         40,000   

Dec 2024

   55      16,726         16,726         16,726         40,000   

Dec 2025

   56      18,757         18,757         18,757         40,000   

Dec 2026

   57      20,881         20,881         20,881         40,000   

Dec 2027

   58      23,103         23,103         23,103         40,000   

Dec 2028

   59      25,427         25,427         25,427         40,000   

Dec 2029

   60      27,857         27,857         27,857         40,000   

Dec 2030

   61      30,399         30,399         30,399         40,000   

Dec 2031

   62      33,059         33,059         33,059         40,000   

Dec 2032

   63      35,840         35,840         35,840         40,000   

Dec 2033

   64      38,749         38,749         38,749         40,000   

May 2034

   65         40,000         40,000         40,000   

The first line represents the initial plan values as of the plan implementation
date of June 01, 2014.

 

1  The annual benefit amount will be distributed in 12 equal monthly payments
for a total of 120 monthly payments.

2  Note that accounting rules may require an additional accrual at the time this
benefit is triggered.

 

SERP:Peoples Security Bank and Trust Company-Scranton,PA

7514#,10436#,1976#,03/14/2014

  1   Copyright© 2014 -All Rights Reserved



--------------------------------------------------------------------------------

LOGO [g716488ex10_2pg013.jpg]

Supplemental Executive Retirement Plan

Schedule A

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

      By  

Michael Jake

Joseph Ferretti

            Title  

Executive Vice President

Date  

 

            Date  

4-22-14

 

SERP:Peoples Security Bank and Trust Company-Scranton,PA

7514#,10436#,1976#,03/14/2014

  2   Copyright© 2014 -All Rights Reserved